PER CURIAM:
Stephen Kendrick appeals three orders from the district court that dismissed, ei*601ther on a motion to dismiss or motion for summary judgment, all of his claims brought under 42 U.S.C. § 1988 against Henry County Public Service Authority, James Mclnerney, Kathy Rea, Larry Turner, Mary Carter, Gerald Lawicki, David Davis, Frances Zehr, Mike Siedle, and Henry County, Virginia in connection with the termination of his employment at the Henry County Public Service Authority. After reviewing the record and hearing argument from counsel, we find no reversible error in any of the decisions by the district court below. Accordingly, we affirm for the reasons stated by the district court. See Kendrick v. Henry County Public Serv. Auth., et al, No. 4:04-CV-14 (W.D.Va. Jan. 27, 2005); Kendrick v. Henry County Public Serv. Auth., et al, No. 4:04-CV-14 (W.D.Va. Nov. 30, 2004); Kendrick v. Henry County Public Serv. Auth., et al., No. 4:04-CV-14 (W.D.Va. Jul. 29, 2004).

AFFIRMED